UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2010 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-28683 VANTONE INTERNATIONAL GROUP INC. (Name of Registrant as Specified in its Charter) Nevada 41-1954595 (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) NO. , HEPING DISTRICT SHENYANG, LIAONING PROVINCE PEOPLE’S REPUBLIC OF CHINA (Address of principal executive offices) 86-24-2286-6686 (Registrant’s telephone number including area code) Indicate by check mark whether the Registrant(1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months(or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes oNo o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer Accelerated filer Non-accelerated filer Small reporting companyx APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the Registrant's classes of common stock, as of the latest practicable date: On February 17, 2011, there were 30,001,000 shares of Common Stock, par value $.001 per share, outstanding. VANTONE INTERNATIONAL GROUP, INC. FORM 10-Q QUARTERLY PERIOD ENDED DECEMBER 31, 2010 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1: Financial Statements 3 Item 2: Management's Discussion and Analysis of Financial Condition and Results of Operations 28 Item 3: Quantitative and Qualitative Disclosures about Market Risk 35 Item 4: Controls and Procedures 35 PART II - OTHER INFORMATION Item 1: Legal Proceedings 36 Item 1A: Risk Factors 36 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3:Default upon Senior Securities 36 Item 4: (Removed and Reserved) 36 Item 5:Other Information 36 Item 6: Exhibits 36 2 Part I Financial Information ITEM 1.FINANCIAL STATEMENTS Vantone International Group, Inc. and Subsidiaries Consolidated Balance Sheets December 31, 2010 March 31, 2010 Assets (Unaudited) (Audited) Assets: Current Assets Cash and equivalents $ $ Accounts receivable, net of allowance for doubtful amounts of $83,877 and $427,357, respectively Insurance commissions receivable Interests receivable - Loans receivable - Less: Unearned income ) - Allowance for loan losses ) - Total loans receivable, net - Advanced to suppliers Inventories Advanced to stockholders/officers, net Prepayments and other current assets Deferred income tax assets-current Total Current Assets Property and Equipment - Net Non-Operating Property Total Assets Liabilities and Stockholders' Equity Current Liabilities Accounts payable and accrued expenses Insurance commissions payable Customer deposits Taxes payable Deferred VIP membership revenue - Deferred network service revenue-current - Other current liabilities Total Current Liabilities Deferred Network Service Revenue-Noncurrent - Total Liabilities Stockholders' Equity: Vantone International Group Equity Common stock - $0.001 par value, 100,000,000 shares authorized, 30,001,000 and 29,901,000 shares issued and outstanding ,respectively* Additional paid-in capital Deferred compensation - Reserve funds Retained earnings Accumulated other comprehensive income Total Vantone International Group, Inc. Stockholders' Equity Non-controlling Interest Total Equity Total Liabilities and Stockholders' Equity $ $ *: As restated to show recapitalization. The accompanying notes are an integral part of these consolidated financial statements. 3 Vantone International Group, Inc. and Subsidiaries Consolidated Statements of Operations 　 For Fiscal Three Months Ended December 31, For Fiscal Nine Months EndedDecember 31, 　 　 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenues 　 　 　 　 Products sold $ Sales discount for products ) - ) - Insurance service rendered Franchise joining fees - - VIP membership fees - - Network service fees - - Financing interests - - Total Revenues 　 　 　 　 　 Cost of Goods Sold 　 　 　 　 Products sold Insurance service rendered Franchise joining cost - 22 - VIP membership cost - - Network service cost 56 - - Financing cost - -　 Total Cost of Goods Sold 　 　 　 　 　 Gross Profit 　 　 　 　 　 Operating Expenses 　 　 　 　 Selling expenses Loss on fixed assets disposal - Bad debt recoveries ) - ) - Provision for loan losses - - General and administrative expenses Total Operating Expenses 　 　 　 　 　 Income (Loss) From Operations ) 　 　 　 　 　 Other Income 　 　 　 　 Interest income, net Other income (expenses), net - ) Total Other Income 　 　 　 　 　 Income (Loss) Before Taxes ) Provision for Income Taxes Income Before Non-controlling Interest ) 　 　 　 　 　 Less: Net loss attributable to the non-controlling interest ) 　 　 　 　 　 Net Income (Loss) Attributable to 　 　 　 　 Vantone International Group, Inc. $ $ ) $ $ 　 　 　 　 　 Net Income (Loss) Per Common Share: 　 　 　 　 - Basic and Diluted $ $ ) $ $ 　 　 　 　 　 　 Weighted Common Shares Outstanding * 　 　 　 　 　 - Basic and Diluted 　 29,901,000 　 　 　 　 　 *: As restated to show recapitalization. 　 　 　 　 　 　 　 The accompanying notes are an integral part of these unaudited consolidated financial statements. 　 　 　 　 4 Vantone International Group, Inc. and Subsidiaries Consolidated Statements of Comprehensive Income For The Fiscal Nine Months Ended December 31, (Unaudited) (Unaudited) Net Income Before Non-controlling Interest $ $ Other Comprehensive Income: Foreign Currency Translation Adjustment Total Comprehensive Income $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 5 Vantone International Group, Inc. and Subsidiaries Consolidated Statements of Cash Flows For The Fiscal Nine Months Ended December 31, (Unaudited) (Unaudited) Cash Flows From Operating Activities Net Income $ $ Adjustments to Reconcile Net Income to Net Cash Provided by Operating Activities Bad debt adjustment ) - Provision for loan losses - Depreciation Net loss attributable to non-controlling interest ) ) Deferred income tax benefits ) ) Loss on disposal of inventories - Loss on disposal of fixed assets Changes in operating assets and liabilities: Accounts receivable Insurance commissions receivable Interest receivable ) - Advanced to suppliers ) ) Inventories ) ) Prepayments and other current assets Accounts payable and accrued expenses ) Insurance commissions payable 67 ) Customer deposits ) Taxes payable ) Deferred VIP membership revenue - Other current liabilities Deferred network service revenue - Net Cash Provided by Operating Activities Cash Flows From Investing Activities Net increase in loans receivable ) - Payment for purchase of property and equipment ) ) Proceeds from related parties return loan - Payment to related parties - ) Net Cash (Used in)Provided by Investing Activities ) Cash Flows From Financing Activities Payment for acquired non-controlling interest - ) Proceeds from stockholders/officers return of advances - Payment to stockholders/officers - ) Net Cash Used in Financing Activities - ) Net Increase in Cash and Equivalents Effect of Exchange Rate Changes on Cash Cash and Equivalents at Beginning of Period Cash and Equivalents at End of Period $ $ Supplemental Disclosures of Cash Flow Information: Interest paid $
